PER CURIAM.
The three petitioners (companies) brought this petition for writ of certiorari to review the denial in the trial court of their motion to bring in a third party defendant pursuant to Florida Rule of Civil Procedure 1.180(a). Because the trial court denied the motion without prejudice to refile it after the disposition of an appeal pending before this court regarding class certification, wé dismiss the petition for failing to show irreparable harm at this time. We note that that appeal has recently been disposed of, and the order on certification was affirmed per curiam.
Should the motion to bring in a third party defendant be revisited, we draw counsel’s attention to Sterling Drug, Inc., v. Lugo, 614 So.2d 16 (Fla. 3d DCA 1993) and Steak Enters., Inc., v. Claus, 345 So.2d 1075 (Fla. 4th DCA 1976).
The companies raised another issue (fees for their adversaries’ expert) which we also dismiss as causing no irreparable harm and thus without this court’s certiorari jurisdiction.
RYDER, A.C.J., and ALTENBERND and WHATLEY, JJ., concur.